Exhibit 10.23(B)

JUNO THERAPEUTICS, INC.

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the 2014 Equity Incentive
Plan (the “Plan”) shall have the same defined meanings in this Restricted Stock
Unit Award Agreement, including the Notice of Grant of Restricted Stock Units
(the “Notice of Grant”), the Terms and Conditions of Restricted Stock Unit
Grant, and any appendices and exhibits attached thereto (all together, the
“Award Agreement”).

 

Name (“Participant”):    «Name» Address:    «Address»

The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:

 

Date of Grant:

   «GrantDate»

Vesting Commencement Date:

   «VCD»

Number of Restricted Stock Units:

   «Shares»

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

[INSERT VESTING SCHEDULE]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.

Notwithstanding the foregoing and anything contrary in the Plan, in the event of
a Change in Control, and provided that the Participant remains a Service
Provider through the date of the Change in Control, 25% of the then-outstanding,
unvested Restricted Stock Units will vest. Additionally, if, within twelve
(12) months following a Change in Control, the Participant’s status as a Service
Provider is terminated (x) by the Company, successor corporation or the entity
to whom Participant is providing services following the transaction (the
“Employer”) without “Cause” (as defined below) or (y) by Participant for “Good
Reason” (as defined below), then 100% of the then-outstanding unvested
Restricted Stock Units will immediately vest.

For purposes of this Award Agreement, “Cause” means the occurrence of any of the
following: (a) an act of dishonesty made by the Participant in connection with
the Participant’s



--------------------------------------------------------------------------------

responsibilities as Service Provider, (b) the Participant’s conviction of, or
plea of nolo contendere to, a felony or any crime involving fraud, embezzlement
or any other act of moral turpitude, or a material violation of federal or state
law by Participant that the Board reasonably determines has had or will have a
material detrimental effect on the Company’s reputation or business; (c) the
Participant’s gross misconduct (as defined under the Revised Code of Washington
50.04.294(4)); (d) the Participant’s willful and material unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom the Participant owes an obligation of nondisclosure as a
result of the Participant’s relationship with the Company; (v) the Participant’s
willful breach of any material obligations under any written agreement or
covenant with the Company; or (vi) the Participant’s continued substantial
failure to perform the Participant’s employment duties (other than as a result
of the Participant’s physical or mental incapacity) after the Participant has
received a written demand of performance from the [Board]1 [Board or Chief
Executive Officer (“CEO”)]2 [Board, Chief Executive Officer (“CEO”), or the
Participant’s supervisor]3 that specifically sets forth the factual basis for
the [Board’s] [the Board’s or the CEO’s] [the Board’s, the CEO’s, or the
Participant’s supervisor’s] determination that the Participant has not
substantially performed the Participant’s duties and has failed to cure such
non-performance to the Board’s] [the Board’s or the CEO’s] [the Board’s, the
CEO’s, or the Participant’s supervisor’s] reasonable satisfaction within thirty
(30) business days after receiving such notice. For purposes of this paragraph,
no act or failure to act shall be considered willful unless it is done in bad
faith and without reasonable intent that the act or failure to act was in the
best interest of the Company or required by law. Any act, or failure to act,
based upon authority or instructions given to the Participant [pursuant to a
resolution duly adopted by the Board]4 [by the CEO or pursuant to a resolution
duly adopted by the Board]5 or based on the advice of counsel for the Company
will be conclusively presumed to be done or omitted to be done by the
Participant in good faith and in the best interest of the Company.

For purposes of this Award Agreement, “Good Reason” means the Participant’s
resignation within three (3) months following the end of the Cure Period (as
defined below), without the Participant’s express written consent, of one or
more of the following: (a) a material reduction by the Company in the
Participant’s base salary; (b) a change in the location of the Participant’s
employment of more than fifty (50) miles; or (c) the Company’s material breach
of the terms of any material written agreement or covenant with the Participant
related to the Participant’s provision of services to the Company. In order for
an event to qualify as Good Reason, the Participant must not terminate
employment with the Company without first providing the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within three (3) months of the

 

1 Note to Form: For the CEO and Section 16 Officers

2 Note to Form: For VPs and above, excluding the CEO and Section 16 Officers.

3 Note to Form: For employees below the VP level.

4 Note to Form: For the CEO and Section 16 Officers

5 Note to Form: For all employees other than the CEO and Section 16 Officers.



--------------------------------------------------------------------------------

initial existence of the grounds for “Good Reason” and a reasonable cure period
of thirty (30) days following the date of written notice (the “Cure Period”),
and such grounds must not have been cured during such time.

Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award Agreement subject to all of the terms and provisions thereof. Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of this Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Award Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.

 

PARTICIPANT

   JUNO THERAPEUTICS, INC.

 

  

 

Signature    By

«Name»

  

 

Print Name    Print Name   

 

   Title

Address:

«Address»



--------------------------------------------------------------------------------

JUNO THERAPEUTICS, INC.

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant of Restricted Stock Units. The Company hereby grants to the individual
(the “Participant”) named in the Notice of Grant of Restricted Stock Units of
this Award Agreement (the “Notice of Grant”) under the Plan an Award of
Restricted Stock Units, subject to all of the terms and conditions in this Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 19(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3 or 4, Participant
will have no right to payment of any such Restricted Stock Units. Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting schedule set forth in the Notice of Grant, subject
to Participant continuing to be a Service Provider through each applicable
vesting date.

4. Payment after Vesting.

(a) General Rule. Subject to Section 6, any Restricted Stock Units that vest
will be paid to Participant (or in the event of Participant’s death, to his or
her properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 4(b), such vested Restricted Stock Units shall be paid in
whole Shares as soon as practicable after vesting, but in each such case within
sixty (60) days following the vesting date. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of payment of any
Restricted Stock Units payable under this Award Agreement.

(b) Acceleration.

(i) Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such , such Restricted Stock Units will be considered
as having vested as of the date specified by the Administrator. If Participant
is a U.S. taxpayer, the payment of Shares vesting pursuant to this Section 4(b)
shall in all cases be paid at a time or in a manner that is exempt from, or
complies with, Section 409A. The prior sentence may be superseded in a future
agreement or amendment to this Award Agreement only by direct and specific
reference to such sentence.



--------------------------------------------------------------------------------

(ii) Notwithstanding anything in the Plan or this Award Agreement or any other
agreement (whether entered into before, on or after the Date of Grant), if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to Participant’s death, and if (x) Participant is a U.S. taxpayer and a
“specified employee” within the meaning of Section 409A at the time of such
termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated Restricted Stock Units will not be made until the date six
(6) months and one (1) day following the date of Participant’s termination as a
Service Provider, unless Participant dies following his or her termination as a
Service Provider, in which case, the Restricted Stock Units will be paid in
Shares to Participant’s estate as soon as practicable following his or her
death.

(c) Section 409A. It is the intent of this Award Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the Restricted Stock
Units provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to be so exempt or so comply. Each payment payable
under this Award Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). For purposes of this
Award Agreement, “Section 409A” means Section 409A of the Code, and any final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.

5. Forfeiture Upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Award Agreement, if Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
(after giving effect to any acceleration of vesting provided for in the Notice
of Grant or this Award Agreement) awarded by this Award Agreement will thereupon
be forfeited at no cost to the Company and Participant will have no further
rights thereunder.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7. Tax Consequences. Participant has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Award Agreement. With respect to such matters,
Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.



--------------------------------------------------------------------------------

8. Tax Obligations

(a) Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Restricted Stock
Units, including, without limitation, (a) all federal, state, and local taxes
(including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company or the Employer or
other payment of tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant, (b) the Participant’s and, to the
extent required by the Company (or Employer), the Company’s (or Employer’s)
fringe benefit tax liability, if any, associated with the grant, vesting, or
exercise of the Restricted Stock Units or sale of Shares, and (c) any other
Company (or Employer) taxes the responsibility for which the Participant has, or
has agreed to bear, with respect to the Restricted Stock Units (or exercise
thereof or issuance of Shares thereunder) (collectively, the “Tax Obligations”),
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. Participant further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends or other
distributions, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result. Further, if Participant is subject to Tax Obligations in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares.

(b) Tax Withholding. When Shares are issued as payment for vested Restricted
Stock Units, Participant generally will recognize immediate U.S. taxable income
if Participant is a U.S. taxpayer. If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her jurisdiction.
Pursuant to such procedures as the Administrator may specify from time to time,
the Company and/or Employer shall withhold the minimum amount required to be
withheld for the payment of Tax Obligations. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit Participant to satisfy such Tax Obligations, in whole or in part
(without limitation), if permissible by applicable local law, by (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the amount of such Tax Obligations,
(c) withholding the amount of such Tax Obligations from Participant’s wages or
other cash compensation paid to Participant by the company and/or the Employer,
(d) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to such Tax Obligations, or (e) selling a sufficient number
of such Shares otherwise deliverable to Participant through such means as the
Company may determine in its sole



--------------------------------------------------------------------------------

discretion (whether through a broker or otherwise) equal to the amount of the
Tax Obligations. To the extent determined appropriate by the Company in its
discretion, it will have the right (but not the obligation) to satisfy any Tax
Obligations by reducing the number of Shares otherwise deliverable to
Participant and, until determined otherwise by the Company, this will be the
method by which such Tax Obligations are satisfied. Further, if Participant is
subject to tax in more than one jurisdiction between the Date of Grant and a
date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges and agrees that the Company and/or the Employer (and/or
former employer, as applicable) may be required to withhold or account for tax
in more than one jurisdiction. If Participant fails to make satisfactory
arrangements for the payment of such Tax Obligations hereunder at the time any
applicable Restricted Stock Units otherwise are scheduled to vest pursuant to
Sections 3 or 4, Participant will permanently forfeit such Restricted Stock
Units and any right to receive Shares thereunder and the Restricted Stock Units
will be returned to the Company at no cost to the Company. Participant
acknowledges and agrees that the Company may refuse to deliver the Shares if
such Tax Obligations are not delivered at the time they are due.

9. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

10. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS RESTRICTED STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.



--------------------------------------------------------------------------------

12. Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:

(a) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;

(b) all decisions with respect to future Restricted Stock Units or other grants,
if any, will be at the sole discretion of the Company;

(c) Participant is voluntarily participating in the Plan;

(d) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;

(e) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

(f) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;

(g) for purposes of the Restricted Stock Units, Participant’s status as a
Service Provider will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this
Award Agreement (including by reference in the Notice of Grant to other
arrangements or contracts) or determined by the Administrator, Participant’s
right to vest in the Restricted Stock Units under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence);

(h) unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor be exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Shares; and



--------------------------------------------------------------------------------

(i) the following provisions apply only if Participant is providing services
outside the United States:

 

  (i) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;

 

  (ii) Participant acknowledges and agrees that none of the Company, the
Employer or any Parent or Subsidiary shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Restricted Stock Units or of any amounts
due to Participant pursuant to the settlement of the Restricted Stock Units or
the subsequent sale of any Shares acquired upon settlement; and

 

  (iii) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company, any Parent
or Subsidiary and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim.

13. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

14. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Employer, the
Company and any Parent or Subsidiary for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address



--------------------------------------------------------------------------------

and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company, any stock plan
service provider selected by the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as a Service Provider and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

15. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Juno Therapeutics,
Inc., 307 Westlake Avenue North, Suite 300, Seattle, WA 98109, or at such other
address as the Company may hereafter designate in writing.

16. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units awarded
under the Plan or future Restricted Stock Units that may be awarded under the
Plan by electronic means or request Participant’s consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.



--------------------------------------------------------------------------------

17. No Waiver. Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.

18. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Agreement may only
be assigned with the prior written consent of the Company.

19. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Agreement and the Plan, the Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to the lapse of such reasonable period of time following the date of
vesting of the Restricted Stock Units as the Administrator may establish from
time to time for reasons of administrative convenience.

20. Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

21. Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.

22. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.



--------------------------------------------------------------------------------

23. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

24. Governing Law and Venue. This Award Agreement will be governed by the laws
of Washington, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under the Restricted Stock
Units or this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Washington, and agree that such litigation will be
conducted in the courts of Seatle, Washington or the federal courts for the
United States for the District of Washington, and no other courts.

25. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

26. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received Restricted Stock
Units under the Plan, and has received, read and understood a description of the
Plan. Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.

27. Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including the exhibits referenced herein) constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.

28. [Country Addendum. Notwithstanding any provisions in this Award Agreement,
the Restricted Stock Unit grant shall be subject to any special terms and
conditions set forth in any appendix to this Award Agreement for Participant’s
country. Moreover, if Participant relocates to one of the countries included in
the Country Addendum, the special terms and conditions for such country will
apply to Participant, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Country Addendum constitutes part of this Award
Agreement.]



--------------------------------------------------------------------------------

JUNO THERAPEUTICS, INC.

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

COUNTRY ADDENDUM

TERMS AND CONDITIONS

This Country Addendum includes additional terms and conditions that govern the
award of Restricted Stock Units under the Plan if Participant works in one of
the countries listed below. If Participant is a citizen or resident of a country
(or is considered as such for local law purposes) other than the one in which he
or she is currently working or if Participant relocates to another country after
receiving the Award of Restricted Stock Units, the Company will, in its
discretion, determine the extent to which the terms and conditions contained
herein will be applicable to Participant.

Certain capitalized terms used but not defined in this Country Addendum shall
have the meanings set forth in the Plan and/or the Award Agreement to which this
Country Addendum is attached.

NOTIFICATIONS

This Country Addendum also includes notifications relating to exchange control
and other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the countries listed in this Country
Addendum, as of [DATE]. Such laws are often complex and change frequently. As a
result, the Company strongly recommends that Participant not rely on the
notifications herein as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be outdated when Participant vests in the Restricted Stock Units and acquires
Shares, or when Participant subsequently sell Shares acquired under the Plan.

In addition, the notifications are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working (or is considered as such for local
law purposes) or if Participant moves to another country after receiving an
Award of Restricted Stock Units, the information contained herein may not be
applicable to Participant.